DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: storage unit, motion information detection unit, motion determination unit and notification unit in claims 1 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albretch 20170200394
 Claims 1 and 6:  The Albrecth reference provides a teaching of a skill training device (see abstract “weld training system”) comprising:
a storage unit that stores motion assessment index information for mapping a normal range for doing work motion to associated knowledge about the normal range;
a motion information detection unit that detects motion information which is a result of measuring motion of a trainee (see paragraph 36 sensor 114 and cameras 110, 112 collect weld torch position information);
a motion determination unit that determines whether or not the motion information detected by the motion information detection unit deviates from the normal range stored in the storage unit (see paragraph 69 item 410 and FIG. 4A the area between the max and limit defines the normal range).;  and
a notification unit that acquires from the storage unit the associated knowledge mapped to the normal range from which the motion determination unit determines that the motion information deviates, and gives notice 
Claim 2:  The Albretch reference provides a teaching wherein:
posture information obtained when work motion is performed is also mapped to the motion assessment index information stored in the storage unit (see pargraph 67 user’s posture are captured for each data point), and
the notification unit also gives notice of the posture information mapped to the normal range from which the motion determination unit determines that the motion information deviates, when the notification unit gives notice of the associated knowledge mapped to the normal range from which the motion determination unit determines that the motion information deviates (see paragraph 69 the alert information also includes posture information at the time motion information deviates from the acceptable range) .
Claim 5:  The Albrecth reference provides a teaching wherein in the storage unit, a welding range for injecting a welding material into a welding target is defined as the normal range for performing work motion (see paragraph 69 and FIG. 4B showing a normal operating range for the welding device), and welding knowledge indicating that a welding tool is moved such that a locus of the welding tool is located within the welding range is defined as the associated knowledge mapped to the welding range (see paragraph 79), and the motion determination unit causes the notification unit to give notice of the welding knowledge when the welding tool gripped by the trainee deviates from the welding range (see paragraph 69 the systems alerts the user when the user deviates from the normal operating range and see FIG 5 for showing of the posture of the user gripping the welding device )


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Albretch 20170200394
and in view of Hsu 20160267806
Claim 3:  The Albretch reference is silent on the teaching of wherein the notification unit gives notice of combined display of field of view video during motion of the trainee and the associated knowledge mapped to the normal range from which the motion determination unit determines that the motion information deviates, when the notification unit gives notice of the associated knowledge mapped to the normal range from which the motion determination unit determines that the motion information deviates.
	However, the Hsu reference wherein the notification unit gives notice of combined display of field of view video during motion of the trainee and the associated knowledge mapped to the normal range from which the motion determination unit determines that the motion information deviates (see paragraph 149 feedback information relayed back to the user), when the notification unit gives notice of the associated knowledge mapped to the normal range from which the motion determination unit determines that the motion information deviates (see paragraph 151). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Albretch reference with the feature of wherein the notification unit gives notice of combined display of field of view video during motion of the trainee and the 
Claim 4:  The Albretch reference provides a teaching of  wherein the notification unit sets an output destination of the combined display to a head mounted display worn by the trainee.
The Hsu reference provides a teaching of wherein the notification unit sets an output destination of the combined display to a head mounted display worn by the trainee (see paragraph 149 item 620, 624 and 628 feedback given to the feedback to the driver via the HMD). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Albretch reference with the limitation of wherein the notification unit sets an output destination of the combined display to a head mounted display worn by the trainee, as taught by Hsu, in order to provide the training material that can increase the quality of the welding (see paragraph 2-3).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715